Citation Nr: 9908470	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-45 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic pain of the left leg status post 
anterolateral compartment fasciotomy for fascial herniation.  

2.  Entitlement to service connection for a low back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel








INTRODUCTION

The veteran had active military service from July 1993 to 
April 1996.  

This appeal arose from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  

The veteran requested a hearing before the Board at the RO.  
He then indicated that he would accept a hearing at the RO, 
but he did not report for the hearing.  He also did not 
report to a VA examination.  It is noted in the file that the 
notification regarding the examination was returned as 
undeliverable by the Post Office.  

The veteran cannot be located.  Attempts have been made to 
contact him through the bank that is the repository for his 
VA compensation payments, a family member, and his 
representative.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The service connected leg disability is manifested by 
chronic severe pain with use and some complaints of 
hypoesthesia, but no evidence of muscle disability as shown 
in service medical records.  

2.  The claim for entitlement to service connection for a 
back disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chronic pain of the left leg status post 
anterolateral compartment fasciotomy for fascial herniation 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.56, 4.71a, 4.73, 4.124a, 
Diagnostic Codes 5271, 5312, 8522 (1998).  

2.  The claim for entitlement to service connection for a low 
back disorder is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for chronic pain of the left 
leg status post anterolateral compartment 
fasciotomy for fascial herniation, 
currently evaluated as 10 percent 
disabling.  

Factual Background

The veteran began having problems with his left leg in 
advanced infantry training.  The symptoms included pain and a 
knotty appearance of the anterolateral aspect of the leg 
during exertion.  Further testing showed numerous firm and 
tender masses of muscle protruding through the fascia of the 
lateral aspect of the leg.  The diagnosis was symptomatic 
lower extremity fascial herniation.  The veteran underwent 
anterolateral compartment fasciotomies of the leg in August 
1994.  

After the surgery the veteran reported constant pain.  There 
was no further notation of bulges in the leg musculature.  
There was infection at the surgery site and there was some 
firmness.  He underwent physical therapy.  By January 1995 he 
was reported to have full range of motion of the ankle.  The 
compartment was soft and nontender.  

According to the Medical Board report in January 1996, the 
pain was related to be very significant with prolonged 
standing or more than 30 minutes or with any lifting.  The 
veteran was unable to run.  He reported sensitivity to 
weather changes and cold, numbness on the anterolateral 
aspect of the leg from his incision to the ankle and ankle 
swelling. 

On examination there was pain with motion and manipulation of 
the leg.  There was a negative Tinel sign over the scar 
itself.  There was subjectively decreased sensation 
throughout the anterolateral aspect on the left but not into 
the foot.  Ankle dorsiflexion was to 30 degrees.  Plantar 
flexion was to 45 degrees.  Inversion and eversion were to 10 
degrees.  Range of knee motion was 0 to 140 degrees.  
Reflexes were 2+ and equal at the quads and Achilles.  
Babinski was absent.  Dorsiflexion strength was 5/5.  The 
diagnoses were symptomatic fascial herniation, left lower 
extremity, status post failed anterolateral compartment 
fasciotomy, and peroneal hypoesthesia, sensory only.  

In his Notice of Disagreement (NOD), the veteran reported 
that he had severe pain, and stiffness in cold or cool 
weather.  He reported that he was having impairment of social 
activities and employment due to his symptoms.  

In his substantive appeal, the veteran reported severe pain 
and swelling of his left leg and ankle and numbness at the 
site of his prior surgery.  He added that he could not stand 
for extended periods of time, or play basketball for more 
than 30 minutes, and noted that during cold weather the leg 
would ache and he would have pain at the site of the surgery.  

A VA examination was scheduled but the veteran could not be 
contacted at his address of record.  A family member and the 
bank receiving the veteran's compensation payments were 
contacted to no avail.  The veteran's representative likewise 
did not know of his whereabouts.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  






Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10. 

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  


As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

In cases of musculoskeletal disability VA is required to 
consider evidence of functional impairment and apply 
pertinent regulatory provisions pertaining to evaluation of 
functional impairment such as 38 C.F.R. §§ 4.10, 4.40, and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The rating criteria for evaluating muscle injuries (to 
include shell fragment wounds) were changed effective July 3, 
1997.  62 Fed. Reg. 30235 (June 3, 1997).  The changes were 
not intended to be substantive in nature.  However, in 
general, where a regulation changes after the claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version of the regulation 
more favorable to the appellant will apply unless Congress or 
the Secretary provided otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The current 38 C.F.R. § 4.56 provides that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe. 

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

Prior to the change, 38 C.F.R. § 4.56 provided that where 
there is a moderate disability of muscles there would be 
records following service of consistent complaints of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.  
Objectively, the medical evidence would show a moderate 
injury to a muscle group manifested by entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests. 38 C.F.R. § 4.56(b).


There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there would be indications on palpation of moderate 
loss of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved would give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c).  

Muscle Group XII muscles (anterior muscles of the leg such as 
the tibialis anterior, the extensor digitorum longus, the 
extensor hallucis longus, and the peroneus tertius) control 
functions including dorsiflexion, extension of the toes, and 
stabilization of the arch.  A 10 percent rating is assigned 
for moderate impairment.  A higher rating of 20 percent is 
available where there is moderately severe impairment, and a 
30 percent evaluation is assigned for severe impairment.  
38 C.F.R. § 4.73, Diagnostic Code 5312.  

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

Full range of motion for the ankle for VA purposes is 0 to 20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II (1998).  

A 20 percent evaluation is available where there is severe 
incomplete paralysis, neuritis or neuralgia of the 
superficial peroneal nerve.  Complete paralysis is manifested 
by weakened eversion of the foot.  38 C.F.R. § 4.124a, 
Diagnostic Code 8522.  

A note prior to the schedule of ratings for diseases of the 
peripheral nerves reads that the term "incomplete 
paralysis" is intended to be indicative of a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis of the nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (1998).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (1998).  

When an NOD is filed from the initial assignment of a rating, 
this is considered an appeal in connection with an original 
compensation claim. Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 507(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claim is 
well-grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required of VA to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

It is noted that a VA examination was ordered.  The veteran 
did not attend the examination and did not provide an excuse 
for the failure to do so.  The duty to assist is not 
boundless and is not a one-way street.  Wood v. Derwinski.  1 
Vet. App. 190 (1991).  The veteran is responsible for 
ensuring that VA is able to contact him.  However, the 
veteran's failure is not grounds for outright denial of his 
appeal.  Rather his claim must be decided on the evidence of 
record.  38 C.F.R. § 3.655.  




The veteran's disability is currently evaluated as 10 percent 
disabling.  It is rated as a moderate disability of muscles 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5312.  To 
warrant an increased evaluation the veteran would have to 
show a moderately severe muscle disability.  It is noted that 
although the regulations underwent revision, the changes were 
not substantive; therefore neither the old nor the revised 
version of the regulation is more favorable to the veteran.  

In the judgment of the Board, the facts do not show a 
moderately severe disability of the muscles even considering 
the veteran's pain and complaints of limitation of activity.  
There has been no objective evidence of indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  The 
only tests of strength and endurance were in service.  
Dorsiflexion strength in the left lower extremity was a full 
5/5 on the January 1996 Medical Board examination.  

The Board did consider alternative diagnostic codes including 
the diagnostic code for limitation of ankle motion (because 
of the muscle group involved) and the diagnostic code for 
superficial peroneal nerve (seeing that in service there was 
some suggestion that the superficial peroneal nerve may have 
been entrapped, and because the veteran's symptoms include 
pain and numbness).  

A 20 percent evaluation is available where there is marked 
limitation of ankle motion.  There is no factual basis for 
such a finding.  The last medical evidence of the veteran's 
ankle motion was his Medical Board examination, and that 
examination showed range of motion in excess of what is 
considered full range of motion for VA purposes.  38 C.F.R. 
§ 4.71, Plate II.  The Board, even considering the veteran's 
contention of pain and stiffness with use, cannot find there 
is the equivalent of marked limitation of ankle motion given 
the lack of current objective medical evidence of any 
significant limitation of ankle motion.  


As noted above, a rating of 20 percent for neuritis, 
neuralgia, or paralysis of the superficial peroneal nerve 
requires that there be severe incomplete paralysis, neuritis 
or neuralgia.  Complete paralysis is manifested by weakened 
eversion of the foot.  

However, because the veteran's involvement has not been shown 
to be more than sensory the rating is only appropriately 
characterized as mild or moderate.  This is consistent with a 
10 percent evaluation.  Given the lack of a medical 
determination that there is severe impairment of the 
superficial peroneal nerve or a showing of more severe 
symptoms such as motor impairment, a 30 percent rating is not 
factually supported.  

Multiple ratings are not available for muscle and nerve 
impairment.  The veteran's primary symptom, pain with use, is 
a criteria for evaluating the degree of severity of muscle 
injury and is also a factor in evaluating peripheral nerve 
impairment.  See, 38 C.F.R. § 4.14.  

Upon review of the evidence in the claims folder, the Board 
does not find any credible and persuasive evidence of 
extraordinary or unusual disability from the service 
connected disability such as marked interference with 
employment or frequent periods of hospitalization to warrant 
consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b).  The only evidence is the veteran's 
bare contention that his leg pain is impacting on his work.  
There is no further evidence of the extent to which the 
veteran's ability to work is affected by symptoms of the 
service connected disability.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's left leg disability, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, No. 96-947, slip op. At 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Id. at 9. 

In the case at hand, the Board finds that a staged rating is 
not appropriate.  As the Board discussed earlier, the veteran 
failed to report for a VA examination.  Accordingly, the 
veteran's appeal has been adjudicated on the basis 0f the 
service medical records and the evidentiary basis is 
insufficient for the purpose of assigning staged ratings.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent.


II.  Entitlement to service connection 
for a low back injury.  

Factual Background

The April 1993 report of general medical examination for 
enlistment shows the clinical evaluation of the spine was 
normal.  On the report of the medical history portion of the 
examination the veteran denied a history of recurrent back 
pain.  The veteran reported a history of recurrent back pain 
when he completed the report of medical history portion of 
the October 1995 medical board examination.  The clinical 
evaluation of the spine was reported as abnormal.  

On examination the veteran reported back pain for two weeks 
due to lifting within his military occupational specialty.  
He stated that he had constant pain in his back.  On 
examination there was reproducible low back pain with 
flexion.  The veteran could touch his shin.  There was no 
tenderness to palpation.  Reflexes were 2+, strength was 5/5, 
and there was no indication of sensory abnormality at L4-L5-
S1.  The impression was mechanical low back pain with a 
benign examination.  He was instructed in ice, exercises, and 
lifting techniques.  There was no mention of ongoing back 
pain at the time of the January 1996 Medical Board 
examination.  

In his NOD, the veteran reported that his "temporary" back 
disorder had not resolved and was adversely affecting his job 
performance as his ability to lift was limited.  In his 
substantive appeal, the veteran asserted that his back 
disorder was not temporary.  He reported that he still was 
suffering from constant stiffness in his low back and intense 
pain that sometimes renders him unable to get out of bed.  

As noted previously the veteran was scheduled for a VA 
examination but he could not be contacted at his address of 
record or through other sources including his bank and his 
representative.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. § 3.303(a)(1998).  





With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998). 


For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997)

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 507(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a low 
back injury must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

Turning to the veteran's claim for entitlement to service 
connection for a low back disorder the Board's review of the 
evidentiary record discloses that while mechanical low back 
pain was noted in service, the entire evidentiary record is 
devoid of medical evidence of current residual disability, 
and of a link between the veteran's complaints of ongoing 
back pain, and complaints and treatment during his active 
service.  In other words, the veteran's claim is predicated 
on his own lay opinion.  

It is the veteran's obligation to submit evidence of a well-
grounded claim to include not only evidence of an injury in 
service but of residuals of that injury (current disability 
and a nexus to service).  The veteran's opinion that his 
claimed back pain has continued since service is not a 
substitute for a medical finding of some current disability.  
The veteran's testimony about his symptoms is competent as to 
the existence of those symptoms.  However, it is not 
competent on the question of whether the symptoms have a 
medically cognizable relationship to complaints and findings 
in service.  Savage v. Gober, 10 Vet. App. 488 (1997).  
 
As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for a low 
back disorder must be denied as not well grounded.

The Board emphasizes that when a veteran fails to attend a 
scheduled VA examination in connection with an original claim 
for benefits his claim is to be adjudicated on the evidence 
of record.  38 C.F.R. § 3.655.  Because the veteran has not 
notified the Board of his whereabouts and did not attend a 
scheduled VA examination, no further assistance is in order.  
See Epps; Wood.   

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997). 

As the appellant's claim for service connection for a low 
back disorder is not well grounded, the doctrine of 
reasonable doubt does not apply to his case.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic pain, due to fascial herniation, status post 
failed anterolateral compartment fasciotomy is denied.  

The veteran not having submitted a well grounded claim for 
entitlement to service connection for a back disorder, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 2 -


- 17 -


